DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
101
Claim 1 continues to be directed towards account activation. Specifically, a user is passing information to a financial institution in order to activate a payment account associated with a credit card. Examiner takes Official Notice that activating a card associated with an account over the phone is old and well known. The instant claims merely automate and implement this processing traditionally performed. The additional elements of mathematical operations do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The processor merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).
With respect to applicant's argument, Applicant submits that the critical elements are “encoded” and “embedded.” Remarks (02/12/2021) at 10-11 (“Rm.”). With respect to “encode,” this is merely mathematical in nature. The language of “encode” must be interpreted consistent with the Specification, see MPEP 2111, wherein the Spec. discloses: “[T]he signature…may be encoded….A National Institute of Standard and Technology (NIST) compliant Trust Random Number Generator…can generate…random numbers.” (Instant PGPUB at 0105.) Therefore, “encode” is nothing more than math. 
With respect to the language of “embedded,” Applicant has not identified how this “improve[s] payment security card technology.” (Rm. at 11.) 
Examiner observers no other substantive arguments. As such, arguments not made are waived.
103
Moot new grounds of rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
In the instant case, claims 10-16 are directed to a method. Claims 17-20 are directed to a product. Claims 21-29 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards account activation, see Examiner Interview Summary Record (02/01/2021), see also instant PGPUB at 0002 (discussing activation of card), which is an abstract idea of organizing human activity. Claims recite “receiving…from a user…encoded information embedded in packaging for a physical card, wherein the embedded information is read from the packaging…extracting…an account identifier form the encoded information…comparing…the extracted account identifier with account information associated with an account of the user; and…causing…automatic activation of the physical card” which are grouped within the “certain methods of organizing human activity.” The claims fall into abstract ideas in prong one of step 2A of the 
Additionally, the claims are directed towards cryptographic operations (i.e. “encoding”) which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as processor, memory, sensor of the user device, the user device, and the payment processing system merely uses a computer as a tool to perform an abstract idea(s). Specifically, the processor, memory, sensor of the user device, the user device, and the payment processing system performs the steps or functions of “receiving…from a user…encoded information embedded in packaging for a physical card, wherein the embedded information is read from the packaging…extracting…an account identifier form the encoded information…comparing…the extracted account identifier with account information associated with an account of the user; and…causing…automatic activation of the physical card” as a tool to implement the abstract idea(s). This does not integrate the abstract idea(s) into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea(s). Operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea(s) to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea(s) with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea(s) in some other meaningful way beyond generally linking the use of the abstract ideas to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea(s), and the claims are directed to an abstract idea(s).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “receiving…from a user…encoded information embedded in packaging for a physical card, wherein the embedded information is read from the packaging…extracting…an account identifier form the encoded information…comparing…the extracted account identifier with account information associated with an account of the user; and…causing…automatic activation of the physical card” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea(s) of mathematical concepts and organizing human activity. As discussed above, taking the claim elements separately, the processor, memory, sensor of the user device, the user device, and the payment processing system performs the steps or functions of “receiving…from a user…encoded information embedded in packaging for a physical card, wherein the embedded information is read from the packaging…extracting…an account identifier form the encoded information…comparing…the extracted account identifier with account information associated with an account of the user; and…causing…automatic activation of the physical card”. These functions correspond to the actions required to perform the abstract ideas. Viewed as a whole, the combination of elements recited in the claims merely recite the concept(s) of mathematical concepts and organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract ideas. The use of a computer or processor to merely automate and/or implement the abstract ideas cannot provide significantly more than the abstract ideas itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 11- 16, 18-20, and 22-29 further describe the abstract ideas of organizing human activity and mathematical concepts. The dependent claims do not include additional elements that integrate the abstract ideas into a practical application or that provide significantly more than the abstract ideas. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 10-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

New Matter
Claims 10, 17, and 21 recite: “receiving…encoded information embedded in packaging…wherein the embedded information….” The language of “embed” and its variants appears 17 times in the instant PGPUB as follows: 0002 (payment instruments), 0016-0017 (payment objects), 0020 (signature on payment card), 0041 (same), 0048 (EMV chips), 0065 (payment card), 0070 (IC chips), 0081 (payment instrument), 0083 (same), 0092 (same), 0123 (the card), 0129 (payment instrument), and 0132 (same). Therefore, as the PGPUB is silent as to this language of “embedded in packaging.” This is new matter.
Claims 22-24 are rejected under the same line of reasoning.
Claims 10, 17, and 21 recite: “receiving…encoded information embedded in packaging….” The instant Spec. discloses: “[T]he signature provided by the customer at step 402 may be encoded at the device level….The encoding can also be done based on keys….” The claims by contrast recite that the “encoded information” is “in packaging.” The Spec. is silent on any readable item (such as a QR) having cryptographic information since the cryptographic information is only on the mobile device and produced at the mobile device, not the packaging. 
Put another way, the claims recite a single information that is encoded whereas the Spec. discloses two informations: a first information at the user device which is encoded and purportedly a second non-encoded information associated with the package. New matter.
Claims 11, 12, 13, 18, 20, 22, 23, 24, 28, and 29 are rejected under the same line of reasoning as each recites encoded information associated with the package.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11, 13, 18, 20, 22, 23, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Unclear Scope
Claims 11, 18, 28 recite that the encoded information is at least on the surface of the package via the language of “at least one of an image, a barcode, a Quick Response (QR) code…or unique pattern of shapes.” However, Claims 10, 17, and 21, upon which claims 11, 18, and 28 respectively depend upon, recite that the encoded information is “embedded in packaging.” Therefore, it is unclear whether the encoded information is on the surface of the package or inside the package (such as the package walls).
Claims 13, 20, 22, and 23 are rejected under the same line of reasoning as each recite that the encoded information may be on the surface of the package.

Antecedent Basis
Claims 23 recites: “the encoded information affixed to or printed on….” Whereas claim 21 recites another encoded information “embedded in.” Therefore, the “encoded information affixed to or printed” in claim 23 fails to have antecedent basis.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 22-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 21, upon which claims 22-23 depend upon, recites the limitation of: “receiving…encoded information embedded in packaging material….” Claims 22 and 23 by contrast recite “wherein encoded information…comprises encoded information affixed to or printed on an exterior surface” and “wherein encoded information affixed to or printed on the exterior surface…” Therefore, claims 22 and 23 replace the “in” for the encoded information limitation with “on” for the encoded information.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-19 and 21-29 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Carpenter et al. (US20160063484A1) (“Carpenter”) in view of Malhotra et al. (US10740735) (“Malhotra”) in view of Kawano et al. (US20150332140A1) (“Kawano”) in view of Ramalingam et al. (US20130151358) (“Ramalingam”) in view of Wu et al. (US10270587) (“Wu”).
Regarding claims 10 and 21 Carpenter teaches:
receiving, at a payment processing system (PPS) (Fig. 1 Item 152, Fig. 6A Item 150) (FSP Server) and from a mobile device associated with a user (Fig. 1 Item 110; 0044) (Customer Device), [card information] for a physical card (Fig. 6A Items 130, 132), wherein the…information is read (Fig. 4 Item 408; 0046)…via a sensor associated with the mobile device (Fig. 2 Item 280; 0055);
comparing, by the PPS (Fig. 6A Item 150), the [card information] with account information associated with an account of the user; and (Fig. 6A Item 640; 0066)
based on the comparing, causing, by the PPS, automatic activation of the physical card (Fig. 6A Item 210; 0066)…
so that the physical card can be used in transactions by the user (0002).
Carpenter does not teach:
extracting [by a financial institution] an account identifier from the…information ;
…information embedded in packaging [material] …
…encoded information  [affixed to medium] …
Malhotra teaches:
extracting [by a financial institution] an account identifier from the…information (Fig. 3 Item 318; col. 14 ll. 3-18);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the activation teachings of Carpenter with the account information extraction of Malhotra in order to locate an account. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Neither Carpenter nor Malhotra teach:
…information embedded in packaging [material] …
…encoded information  [affixed to medium] …
Kawano teaches:
…information embedded in packaging [material] (0082 “package…two-wall structure”, 0084 “embedding…RFID tags in the inner wall, at least a part of the outer wall, or at least a part of the inner wall 11….”)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to substitute the combined teachings of Carpenter-Malhotra of Malhotra’s Distribution Medium (Fig. 3 Item 304) which has the QR codes, the RFIDs, barcodes, and the like (Malhotra at col. 6) with the package of Kawano which has the RFID embedded (0084) in order to for a user to merely “place his or her smart phone in scan mode and pass the smart phone near an RIFD tag[.]” (Ramalingam at 0071.)

Neither Carpenter, Malhotra, Kawano, nor Ramalingam teach:
…encoded information  [affixed to medium] …
Wu teaches:
…encoded information (col. 6 ll. 59-67, col. 7 ll. 1-37) [affixed to medium] (Fig. 5 Item 28)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Carpenter, Malhotra, Kawano, and Ramalingam with the crypto teachings of Wu in order to “secure” information. (Wu at col. 6 ll. 59-67.)

Regarding claim 17 Carpenter teaches:
receiving, at a payment processing system (PPS) (Carpenter Fig. 1 Item 152, Fig. 6A Item 150) (FSP Server) and from a mobile device associated with a user (Fig. 1 Item 110; 0044) (Customer Device), [card information] for a physical card (Fig. 6A Items 130, 132), wherein the…information is read (Fig. 4 Item 408; 0046)…via a sensor associated with the mobile device (Fig. 2 Item 280; 0055);
comparing, by the PPS (Fig. 6A Item 150), the [card information] with account information associated with an account of the user; and (Fig. 6A Item 640; 0066)
based on the comparing, causing, by the PPS, automatic activation of the physical card (Fig. 6A Item 210; 0066)…
stored in a data store maintained by the PPS (Fig. 6A Item 370; 0039, 0066); and
so that the physical card can be used in transactions by the user (0002).
Carpenter does not teach:
extracting [by a financial institution] an account identifier from the…information ;
…information embedded in packaging [material] …
…encoded information  [affixed to medium] …
Malhotra teaches:
extracting [by a financial institution] an account identifier from the…information (Malhotra Fig. 3 Item 318; col. 14 ll. 3-18);
Neither Carpenter nor Malhotra teach:
…information embedded in packaging [material] …
…encoded information  [affixed to medium] …
Kawano teaches:
…information embedded in packaging [material] (Kawano 0082 “package…two-wall structure”, 0084 “embedding…RFID tags in the inner wall, at least a part of the outer wall, or at least a part of the inner wall 11….”)…
Neither Carpenter, Malhotra, Ramalingam nor Kawano teach:
…encoded information  [affixed to medium] …
Wu teaches:
…encoded information (col. 6 ll. 59-67, col. 7 ll. 1-37) [affixed to medium] (Wu Fig. 5 Item 28)…

Regarding claims 10 and 28 Malhotra teaches:
wherein the encoded information is encoded in at least one of an image, a barcode, a Quick Response (QR) code, a radio frequency identifier (RFID) tag, or a unique pattern of shapes (col. 8 ll. 1-6).

Regarding claims 12 and 29 Malhotra teaches:
wherein the encoded information is encoded in a radio frequency identifier (RFID) tag (col. 8 ll. 1-6) and the sensor comprises an RFID reader (col. 6 ll. 30-49).

Regarding claim 13 Malhotra teaches:
wherein the encoded information is encoded in a Quick Response (QR) code (col. 8 ll. 1-6) and the sensor comprises a camera (col. 8 ll. 1-6).

Regarding claim 14 Carpenter teaches:
wherein the [card]  information is received at the PPS from a mobile application executing on the mobile device (Fig. 2 Item 252, Fig. 4 Item 402; 0044).
Carpenter does not teach:
…encoded [information]…
Malhotra teaches:
…encoded [information] (Fig. 3 Item 302; col. 11 ll. 24-49 “provide the QR code 118a on a separate medium”) …

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to substitute the combined teachings of Carpenter-Malhotra of Malhotra’s Distribution Medium (Fig. 3 Item 304) which has the QR codes, the RFIDs, barcodes, and the like (Malhotra at col. 6) with the package of Kawano which has the RFID embedded (0084) in order to for a user to merely “place his or her smart phone in scan mode and pass the smart phone near an RIFD tag[.]” (Ramalingam at 0071.)

Regarding claim 15 Malhotra teaches:
further comprising decoding, by the PPS, the encoded information (col. 14 ll. 38-64).

Regarding claim 15 Wu additionally teaches:
further comprising decoding, by the PPS, the encoded information (col. 6 ll. 59-67, col. 7 ll. 1-37, col. 14 ll. 9-34).

Regarding claim 16 Malhotra teaches:
wherein the account identifier comprises at least one of an account number, a name of the user, a phone number of the user, or a signature submitted by user (col. 1 l. 33, col. 14 ll. 36-55).

Regarding claim 18 Malhotra teaches:
wherein the encoded information is encoded in at least one of a Quick Response (QR) code or a radio frequency identifier (RFID) tag  (col. 8 ll. 1-6).

Regarding claims 19 and 26 Carpenter teaches:
wherein causing the automatic activation of the physical card (0066) causes the physical card to be immediately useable (0002).

Regarding claim 22 Malhotra teaches:
wherein the encoded information embedded in the packaging material comprises encoded information affixed to or printed on an exterior surface of [a medium] (Fig. 3 Item 302; col. 11 ll. 24-49 “provide the QR code 118a on a separate medium”)…
Neither Carpenter nor Malhotra teach:
…the packaging material.
Kawano teaches:
…the packaging material (0082 “package…two-wall structure”, 0084 “embedding…RFID tags in the inner wall, at least a part of the outer wall, or at least a part of the inner wall 11….”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to substitute the combined teachings of Carpenter-Malhotra of Malhotra’s Distribution Medium (Fig. 3 Item 304) which has the QR codes, the RFIDs, barcodes, and the like (Malhotra at col. 6) with the package of Kawano which has the RFID embedded (0084) in order to for a user to merely “place his or her smart phone in scan mode and pass the smart phone near an RIFD tag[.]” (Ramalingam at 0071.)

Regarding claim 23 Malhotra teaches:
wherein the encoded information affixed to or printed on the exterior surface of the [medium] comprises a Quick Response (QR) code (Fig. 3 Item 302; col. 11 ll. 24-49 “provide the QR code 118a on a separate medium”) and the sensor comprises a camera (col. 12 ll. 1-14).
Neither Carpenter nor Malhotra teach:
…the packaging material .
Kawano teaches:
…the packaging material (0082 “package…two-wall structure”, 0084 “embedding…RFID tags in the inner wall, at least a part of the outer wall, or at least a part of the inner wall 11….”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to substitute the combined teachings of Carpenter-Malhotra of Malhotra’s Distribution Medium (Fig. 3 Item 304) which has the QR codes, the RFIDs, barcodes, and the like (Malhotra at col. 6) with the package of Kawano which has the RFID embedded (0084) in order to for a user to merely “place his or her smart phone in scan mode and pass the smart phone near an RIFD tag[.]” (Ramalingam at 0071.)

Regarding claim 24 Malhotra teaches:
wherein the encoded information (Fig. 3 Item 302; col. 11 ll. 24-49 “provide the QR code 118a on a separate medium”)…comprises encoded…
Neither Carpenter nor Malhotra teach:
embedded in the packaging material… information embedded within the packaging material 
Kawano teaches:
embedded in the packaging material… information embedded within the packaging material (0082 “package…two-wall structure”, 0084 “embedding…RFID tags in the inner wall, at least a part of the outer wall, or at least a part of the inner wall 11….”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to substitute the combined teachings of Carpenter-Malhotra of Malhotra’s Distribution Medium (Fig. 3 Item 304) which has the QR codes, the RFIDs, barcodes, and the like (Malhotra at col. 6) with the package of Kawano which has the RFID embedded (0084) in order to for a user to merely “place his or her smart phone in scan mode and pass the smart phone near an RIFD tag[.]” (Ramalingam at 0071.)

Regarding claim 25 Carpenter teaches:
wherein causing the automatic activation of the physical card comprises (Fig. 6A Item 210; 0066), modifying, by the PPS, a status of the physical card (0066) in a data store maintained by the PPS (Fig. 6A Item 370; 0039, 0066) to be in an active state (0066).

Regarding claim 27 Wu teaches:
wherein the physical card is immediately useable in a virtual wallet associated with the mobile device (col. 12 ll. 18 39).

Claim 20 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Carpenter, Malhotra, Kawano, Ramalingam and Wu in view of Aaron et al. (US20130185208A1) (“Aaron”).
Regarding claim 20 Malhotra teaches:
wherein the encoded information (col. 14 ll. 38-64) 
Neither Carpenter, Malhotra, Kawano, Ramalingam, nor Wu teach:
comprises a representation of a signature submitted by the user.
Aaron teaches:
comprises a representation of a signature submitted by the user (Fig. 15 ; 0110).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of Carpenter, Malhotra, Kawano, Ramalingam, and Wu with the signature of Aaron in order to add another layer of security by adding something “you have” or “you know.” (Wu at Fig. 1 Items (1.) and (3.).)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US10681133 (directed towards RFID tracking system)
US20040140897A1 (disclosing RFIDs affixed to objects)
US20080218356A1 (disclosing RFIDs in parcels) 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685